internal_revenue_service number release date index number ------------------------------------------------- ---------------------------------------- ------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc ps b02 plr-145299-10 date date legend x ---------------------------------------- --------------------------------- y ----------------------------------- z --------------------- -------------------------------- m -------------------------------------- n --------------------------------------- o ---------------------------------------------------------------- p ------------------------------------------- q ---------------------------------------------------------- r ------------------------------------------------------- s ------------------------------------------------ t ---------------------------------------------------- u ---------------------------- v -------------------------------------- plr-145299-10 state ------------- a --- b --- c --- d --- e --- f -- dear ------------------- this responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code facts x is a limited_partnership organized under the laws of state x represents that it is a publicly_traded_partnership within the meaning of sec_7704 y a limited_liability_company organized under the laws of state is the general_partner and the tax_matters_partner of x y is wholly owned by z x through affiliated operating entities is principally engaged in the activity of natural_gas gathering natural_gas processing natural_gas marketing and the storage fractionation distribution and marketing of natural_gas liquids ngls and ngl products x has requested a ruling that the gross_income it derives from operating natural_gas processing and natural resource storage facilities as described below constitute qualifying_income under sec_7704 natural_gas processing activities x owns gas processing plants located in several states among these facilities are m n and o x has an ownership_interest in the entities that own m and n m and n consist of cryogenic gas processing trains that chill natural_gas streams in order to recover significant amounts of ngls from such streams m is connected to major common carrier pipelines that deliver natural_gas to the plants and deliver mixed ngls from the plants to the next point in the supply chain n owns a gas gathering system that gathers plr-145299-10 natural_gas from producers at the wellhead delivers the gas to the processing plant and delivers ngls from the plant to the next point in the supply chain x also owns an interest in o o is a refrigeration plant that chills a natural_gas stream in order to separate condensed ngls from the natural_gas stream o is connected to several major common carrier pipelines that deliver natural_gas to the plant and deliver mixed ngls from the plant to the next point in the supply chain x’s assets dedicated to the processing of mixed ngls through fractionated are in several locations x owns an interest in p which owns q q is comprised of several fractionation trains consisting of deethanizers depropanizers debutanizers q is connected to the major common carrier pipelines that deliver mixed ngls from the gas processing plants to q and deliver ngl products from q to the next point in the supply chain x serves as the operator of m n and o and has entered into an operating_agreement for each facility pursuant to each of the operating agreements x performs all functions associated with processing natural_gas at the plant including i contracting with customers for_the_use_of the plant ii taking delivery of the natural_gas from various gathering systems or common carrier pipelines iii performing the tasks necessary to process the natural_gas iv metering the quantities of natural_gas v monitoring the specifications of natural_gas and vi performing the tasks necessary to off-load the natural_gas for receipt by the customer in addition x is responsible for all the functions associated with the ownership of each plant including staffing each plant employing either directly or through an affiliate all personnel who physically control the processing facility handling all commercial transactions and conducting routine maintenance as well as identifying and purchasing all supplies necessary to operate each plant finally x is responsible for billing accounting financial reporting and treasury functions for the plants pursuant to the operating agreements x is entitled to a fee and reimbursement for all costs incurred to operate and maintain the plant x also serves as the operator of q pursuant to an operating_agreement with p x is responsible for all processing of mixed ngls through q pursuant to the operating_agreement x performs all functions associated with processing the product including i contracting with customers for_the_use_of q ii taking delivery of the mixed ngl stream from various common carrier pipelines iii performing the tasks necessary to process the ngls iv metering the quantities of ngls v monitoring the specifications of ngls and vi performing the tasks necessary to off-load the product for receipt by the customer in addition x is responsible for all the functions associated with the ownership of q including staffing the facility operations employing either directly or through an affiliate all personnel who physically control the facility handling all commercial transactions conducting routine maintenance identifying and purchasing all supplies necessary to operate the facility and overseeing and coordinating any expansion or modification of the facility finally x is responsible for billing accounting plr-145299-10 financial reporting and treasury functions of the facility pursuant to the operating agreements x is entitled to a fee and reimbursement for all costs incurred to operate maintain and expand the facility including shared expenses natural resource storage activities x serves as the operator of r the primary storage area for mixed ngls and ngl products fractionated by q and is connected by common carrier and private pipelines for mixed ngl supply r distributes ngls through several logistics methods with pipelines to customers being the predominant method of delivery r consists of a underground storage wells b of which are owned by x the remaining wells are owned by s pursuant to a cost-sharing agreement x operates the wells owned by s in exchange for a fee and s’s share of the costs x’s duties as operator of r include i taking delivery of the product from various common carier pipelines ii injecting the product into the underground storage wells iii metering the quantities of products stored in the wells owned by s iv monitoring the specifications of products and v performing the tasks necessary to off-load the product for receipt by customers in addition x is responsible for staffing r employing all personnel who physically operate the facility and maintain it in accordance with industry standards and state local and federal regulations any costs incurred by x for the sole benefit of s’s underground storage wells are billed directly to s in addition costs incurred that benefit both x and s are allocated c to x and d to s x is the sole owner of t that is an underground storage_facility which consists of e underground storage wells and is connected by pipeline to u x utilizes f of these underground wells to provide long-term and short-term storage services and throughput services to internal and third-party customers x has leased the remaining wells to v pursuant to a long-term_lease under the lease agreement with v x serves as the operator of the leased wells at t in its capacity as operator x is responsible for i injecting and withdrawing product into the leased underground storage wells ii transporting product from the underground storage wells to u and iii metering the quantities of products stored in the leased wells in addition x is responsible for staffing t employing all personnel who physically control the facility and maintaining the facility in accordance with industry standards and local state and federal regulations in exchange for its services as the contract operator of t x is paid a fixed fee as well as a reimbursement for certain expenses and other_amounts law and analysis plr-145299-10 sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 provides that sec_7701 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that the term qualifying_income means income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber conclusion based solely on the facts submitted and representations made we conclude that to the extent x derives gross_income from the operations of m n o q r and t which may include fees and cost reimbursements depending on the facts and circumstances such gross_income will be qualifying_income within the meaning of sec_7704 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply in addition no opinion is expressed or implied concerning whether any of the ownership structures discussed or referenced in this letter constitute partnerships for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see dollar_figure of revproc_2011_1 2011_1_irb_1 however when the criteria in dollar_figure of revproc_2011_1 plr-145299-10 i r b are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely charlotte chyr senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
